Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 10/26/2022, in which, claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2022, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1-20 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues with respect to the prior art not teaching “chaotic oscillator circuit” in claim 1 and 10. (See Remarks pp. 1-2)
The Examiner respectfully disagrees. Since the claim only claiming the chaotic oscillator to received control signal and provide output signal. It can be any circuit with an input and output function.
Note: The Examiner suggests The Applicant to clarify the functions of the circuits and how it modifies the output signal to help clarify the invention and not just citing inputs this and outputs that. For Example, how the chaotic oscillator modifies the received signal to control the voltage level of a power supply, and the counter with input clock signal, how does it control the chaotic oscillator output, etc.,

Applicant’s argues with respect to the prior art not teaching “chaotic oscillator circuit receiving output to control the power supply output…”
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection with respect to the newly submitted IDS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teper et al. (Pub. No.: US 2017/0262630 A1; hereinafter Teper) in view of Iftene et al. (NPL: Protecting the code against side attacks using chaotically controlled clock and supply – IDS; hereinafter Iftene) further in view of Kernahan et al. (Pub. No.: US 2006/0158365 A1; hereinafter Kernahan).
Regarding claims 1 and 10, Teper discloses a device comprising:
a data processing circuit having an input for receiving an input signal, a power supply terminal, and an output for providing an output signal (a logic circuit connecting to power and output signal [Teper; ¶28-30]); 
a counter having an input coupled to receive a clock signal, and an output coupled to control a variable parameter of the chaotic oscillator (a plurality of clock signals input with count value using in controlling output to the oscilloscope [Teper; ¶33-40]).
Teper does not explicilty discloses a chaotic oscillator circuit having an input coupled to receive a control signal, and an output coupled to provide an output signal for controlling a voltage level of a power supply of the data processing circuit; however, in a related analogous art, Iftene teaches this feature.
In particular, Iftene teaches a chaotic signal generator sending signal to the controlled voltage regulator to control the output supply sources voltage [Iftene; A. Setup]. It would have been obvious before the effective filing date of the claimed invention to modify Teper in view of Iftene with the motivation to easier randomizing the power supply and detecting side-attack.
Teper-Iftene combination does not explicilty disclose of a digital to analog converter (DAC); however, in a related and analogous art, Kernahan teaches this feature.
In particular, Kernahan teaches using DAC to converting the input, to reduce the power consumption [Kernahan; Abstract; ¶110-120]. It would have been obvious before the effective filing date of the claimed invention to modify Teper in view of Kernahan with the motivation to control power consumption.

Claim 10 further includes a first digital to analog converter having an input coupled to the output of the counter, and an output coupled to control a first variable parameter of the chaotic oscillator [Kernahan; Abstract; ¶110-120]. The motivation to control power consumption.

Regarding claim 16, Teper discloses a method comprising: 
controlling at least in part, using a chaotic oscillator, a power supply voltage provided to a data processing circuit (a logic circuit connecting to power and output signal, an oscilloscope receiving inputs and using the output for power consumption profile by delay method [Teper; ¶28-30]);
counting a plurality of clock signals provided to the data processing circuit (a plurality of clock signals inputting [Teper; ¶33-40]).; 
providing a count value for each subsequent counted clock cycle of the plurality of clock signals (count value from the plurality of clock signal, used in controlling output to the oscilloscope [Teper; ¶33-40]); 
providing the value to control a variable parameter of the chaotic oscillator (outputting the control value to the oscilloscope  [Teper; ¶28-30]).
Teper does not explicilty disclose converting each count value to an analog value; however, in a related and analogous art, Kernahan teaches this feature.
In particular, Kernahan teaches using DAC to converting the input, to reduce the power consumption [Kernahan; Abstract; ¶110-120]. It would have been obvious before the effective filing date of the claimed invention to modify Teper in view of Kernahan with the motivation to control power consumption.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teper et al. (Pub. No.: US 2017/0262630 A1; hereinafter Teper) in view of 
Kernahan et al. (Pub. No.: US 2006/0158365 A1; hereinafter Kernahan).

Regarding claims 2 and 11, Teper-Kernahan combination discloses further comprising a digital-to-analog converter having an input coupled to the output of the counter, and an output coupled to control the predetermined parameter (the DAC converts input and output control value to control power consumption [Kernahan; Abstract; ¶110-120]. The motivation to control power consumption.

Regarding claims 3, 12 and 17, Teper-Kernahan combination discloses wherein the variable parameter is a resistance of a circuit element of the chaotic oscillator circuit (resistance input [Kernahan; ¶41]. The motivation to control power consumption.

Regarding claims 4, 13 and 18, Teper-Kernahan combination discloses wherein the variable parameter is a gain of an amplifier of the chaotic oscillator circuit (gain amplifier [Kernahan; ¶119-120]. The motivation to control power consumption.

Regarding claims 5, 15 and 19, Teper-Kernahan combination discloses further comprising a low dropout voltage regulator having an input coupled to the output of the chaotic oscillator, and an output coupled to the power supply voltage terminal of the data processing circuit (resistance input [Kernahan; ¶41]. The motivation to control power consumption.

Regarding claims 6 and 14, Teper-Kernahan combination discloses wherein the data processing circuit is one of either an encryption or decryption circuit, an encoding or decoding circuit, a verification circuit, or a digital rights management processor (encoder circuit [Kernahan; ¶35-40]. The motivation to control power consumption.

Regarding claim 7, Teper-Kernahan combination discloses the device of claim 1, wherein the data processing circuit operates only in response to a cryptographic key (Cryptographic key is well known in the art. Since the claim does not clarify how the cryptogamic key is used, one with ordinary skill in the art can apply cryptographic key to validate the circuit). The motivation is to prevent attack on the circuit.

Regarding claims 8 and 20, Teper-Kernahan combination discloses wherein the device is implemented in one or more integrated circuits (the logic circuit is integrated [Teper; ¶31]). 

Regarding claim 9, Teper-Kernahan combination discloses the device of claim 1, wherein the chaotic oscillator circuit is an analog chaotic oscillator circuit (the oscilloscope is both digital and analog [Teper; ¶28-30]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432